DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant filed a response and amended claim 8, 10, 11, and 12 on 02/28/2022. In view of Applicant’s amendment of claim 1, the claim objection previously on 11/26/2021 presented is withdrawn. 

Response to Arguments
Applicant’s amendments are directed to the newly amended limitation of printing the core fusing agent on at least a portion of the build material layer and the primer fusing agent on at least another portion of the build material layer. The revised rejection below addressed the amended limitation.  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giller (WO2007/114895). 
Regarding claim 12, Giller teaches a method for three-dimensional printing, comprising:
applying a build material composition to form a build material layer, the build material composition including a thermoplastic elastomer ([0157]-[0158]),
based on a 3D object model, selectively applying a core fusing agent including an energy absorber [0146];
exposing the build material layer to electromagnetic radiation forms a core layer [0105]; 
applying a second layer of build material composition on the core layer [0076]; 

least a portion of the second layer ([0067], [0145]); and 
exposing the second layer to electromagnetic radiation to fuse the build material composition ([0076], [0105]) in at least the portion of the second layer to form a primer layer ([0010], [0076]). 

While Giller does not explicitly teach the build material composition has a melt enthalpy ranging from greater than 5 J/g to about 177 J/g, given that the thermoplastic elastomer particulate build material is identical to the instant claimed thermoplastic polyurethane or thermoplastic polyamide build material (Applicant’s specification, [0021]), the build material composition of Giller would also have a melt enthalpy ranging from greater than 5 J/g to about 177 J/g. 

While Giller does not explicitly teach a core fusing agent including an energy absorber having absorption at least at wavelengths ranging from 400 nm to 780 nm, given that the carbon black absorber of Giller is identical to the instant claimed core fusing agent (Applicant’s specification [0052]-[0053]), the carbon black of Giller would also have the same properties and be capable of absorption at least at wavelengths ranging from 400 nm to 780 nm. 

	Regarding claim 13, Giller teaches the process as applied to claim 12, wherein a (i) the core fusing agent or (ii) the primer fusing agent includes a flame retardant such as phosphates, phosphonites, or elemental (red) phosphorus [0131] that are suitable material for use as pigments as well [0138]-[0139]. 
	Giller teaches applying a third layer of the build material composition on the primer layer [0076]; 
based on the 3D object model, selectively applying a mixture comprising a flame retardant additive (i.e., coloring agent) and (i) the core fusing agent or (ii) the primer fusing agent on at least a portion of the third layer [0130]-[0131], [0138]-[0139]; and
. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Giller (WO2007/114895) in view of Tochimoto (US 6,799,959).
Regarding claim 8, Giller teaches a method for three-dimensional printing, comprising:
applying a build material composition to form a build material, the build material composition including thermoplastic polyurethane or thermoplastic polyamide [0157]-[0158]; 
based on a 3D object model, selectively applying a fusing agent on at least a portion of the build material layer [0067], [0076],  [0084], the fusing agent being selected from the group of: 
a core fusing agent including carbon black as an energy absorber [0142], [0145]-[0146];
a primer fusing agent including a metal absorber, such as gold or silver particles [0145]; and
a mixture of absorbers [0142] (e.g., mixture of the core fusing agent or primer fusing agent); and
exposing the build material layer to electromagnetic radiation to coalesce the build material composition in at least the portion to form a layer of a 3D object [0109], [0143].
Giller teaches a first agent is applied to a build layer and a second first agent on a second layer ( Page 5, Ln 1-14 and Claim 24). 

While Giller does not explicitly teach the build material composition has a melt enthalpy ranging from greater than 5 J/g to about 177 J/g, given that the thermoplastic polyurethane or thermoplastic polyamide particulate build material is identical to the instant claimed thermoplastic polyurethane or thermoplastic polyamide build material (Applicant’s specification, [0021]), the build material composition of Giller would also have a melt enthalpy ranging from greater than 5 J/g to about 177 J/g. 

While Giller does not explicitly teach a core fusing agent including an energy absorber having absorption at least at wavelengths ranging from 400 nm to 780 nm, 

Similarly, Giller does not explicitly teach a primer fusing agent including a plasmonic resonance absorber having absorption at wavelengths ranging from 800 nm to 4000 nm and having transparency at wavelengths ranging from 400 nm to 780 nm, given that the silver or gold particles of Giller are identical to the instant claimed primer fusing agent  comprising plasmonic resonance absorber (Applicant’s specification [0065]), the silver or gold particles of Giller would also have the same properties, including absorption at wavelengths ranging from 800 nm to 4000 nm and transparency at wavelengths ranging from 400 nm to 780 nm. 

Giller does not teach selectively applying a core fusing agent on at least a portion of the build material layer and a primer fusing agent on at least another portion of the build material layer. 

Tochimoto teaches when one thin powder layer is formed (FIG. 2: steps S4 to S6), first, the ink is jetted from the nozzle head 221 for ink in accordance with the color data generated in the step S2 (step S71), wherein the jetting of the ink is carried out selectively in accordance with the color to be imparted in the same manner as the jetting of the colored binders in the first embodiment. Tochimoto teaches subsequently, a colorless and transparent binder is jetted from the nozzle head 222 for binders in accordance with the configuration data (step S72) (Figure 2 and 3B and 3C and Co 7, Ln 34-54). Tochimoto teaches the colored binders are disposed in different patterns based on the desired design (Figure 2 and 3B and 3C). 

Both Giller and Tochimoto teach applying fusing agents for a powder-based additive manufacturing process. It would have been obvious to substitute the undisclosed colored product of Giller with the product of Tochimoto comprising multiple 

Regarding claim 9, Giller in view of Tochimoto teaches the process as applied to claim 8, wherein one of the thermoplastic elastomer is a thermoplastic polyamide or a thermoplastic polyurethane (Giller, [0157]-[0158]). 

While Giller in view of Tochimoto does not explicitly teach the thermoplastic polyamide build material has a melt enthalpy ranging from 20 J/g to about 45 J/g or the thermoplastic polyurethane build material has a melt enthalpy ranging from greater than 5 J/g to about 25 J/g, given that the thermoplastic polyamide or thermoplastic polyurethane build material of Giller in view of Tochimoto are identical to the instant claimed thermoplastic polyamide or polyurethane, the build material of Giller in view of Tochimoto would inherently have identical properties, including melt enthalpy ranging from 20 J/g to about 45 J/g or greater than 5 J/g to about 25 J/g, respectively. 

	Regarding claim 10, Giller in view of Tochimoto teaches the process as applied to claim 8.

	While Giller in view of Tochimoto does not explicitly teach the energy absorber has absorption ranging from 800 nm to 4000 nm, given that the energy absorber in the core fusing agent of Giller in view of Tochimoto is carbon black, identical to the instant claimed energy absorber in the core fusing agent (Applicant’s specification [0052]-[0053]), the energy absorber of Giller in view of Tochimoto would be capable of absorption at wavelengths ranging from 800 nm to 4000 nm. 
	
	Regarding claim 11, Giller in view of Tochimoto teaches the process as applied to claim 8, comprising: 

 based on the 3D object model, selectively applying the core and primer fusing agent to at least some of the individual build material layers to define individually patterned layers (Giller, [0067], [0076]); and
iteratively exposing the individually patterned layers to the electromagnetic radiation to form individual object layers (Giller, [0076]), wherein each of the individual object layers is selected from the group consisting of a core layer, a primer layer, or a layer including a core portion and a primer portion (Giller, [0010], [0142]-[0146]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 8-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,682,810 in view of Giller (WO 2007/114895) and Tochimoto (US 6,799,959). 
Regarding claims 8-13, Claim 1 of U.S. Patent No. 10,682,810 recites a three-dimensional printing process, comprising: 
selectively applying a core fusing agent on at least a portion of a first build material layer;
exposing the first build material layer to electromagnetic radiation, thereby fusing the portion of the first build material layer in contact with the core fusing agent to form a core layer;
applying a second build material layer on the core layer;
applying a primer fusing agent on at least a portion of the second build material layer, wherein the primer fusing agent includes:
cesium tungsten oxide nanoparticles;
a zwitterionic stabilizer, wherein the zwitterionic stabilizer is selected from the group consisting of a C2 to C8 betaine, a C2 to C8 aminocarboxylic acid having a solubility of at least 10 g in 100 g of water, taurine, and combinations thereof; and
an aqueous vehicle, wherein the aqueous vehicle includes water, a co-solvent, and a surfactant;

applying a third build material layer on the primer layer;
applying a colored inkjet ink and i) the core fusing agent or ii) the primer fusing agent on at least a portion of the third build material layer; and
exposing the third build material layer to electromagnetic radiation, thereby fusing the portion of the third build material layer in contact with the i) the core fusing agent or ii) the primer fusing agent to form a colored layer having a colorant of the inkjet ink embedded therein; and
applying the colored inkjet ink on the colored layer, wherein the colored inkjet ink consists of a colorant, a dispersant, a co-solvent, water, and optionally an a biocide, or combinations thereof.

While Claim 1 of U.S. Patent No. 10,682,810 does not explicitly recite a primer fusing agent including a plasmonic resonance absorber having absorption at wavelengths ranging from 800 nm to 400 nm and having transparency at wavelengths ranging from 400 nm to 780 nm, given that the instant cesium tungsten oxide nanoparticles of Claim 1 of U.S. Patent No. 10,682,810 is identical to Applicant’s primer fusing agent that includes cesium tungsten oxide nanoparticles as the plasmonic resonance absorber (Applicant’s specification [0071]), the cesium tungsten oxide nanoparticles of Claim 1 of U.S. Patent No. 10,682,810 would also be a plasmonic resonance absorber having absorption at wavelengths ranging from 800 nm to 400 nm and having transparency at wavelengths ranging from 400 nm to 780 nm. 

While Claim 1 of U.S. Patent No. 10,682,810 does not explicitly recite a core fusing agent including an energy absorber having absorption at least at wavelengths ranging from 400 nm to 780 nm, given that the instant a zwitterionic stabilizer is identical to Applicant’s core fusing agent that includes a zwitterionic stabilizer (Applicant’s specification [0073]), the zwitterionic stabilizer of Claim 1 of U.S. Patent No. 10,682,810 

Claim 1 of U.S. Patent No. 10,682,810 does not recite the build material composition includes a thermoplastic elastomer having a melt enthalpy ranging from greater than 5 J/g to about 177 J/g. 
However, Giller teaches additive manufacturing utilizing build material comprising thermoplastic polyamide or polyurethane [0157]-[0158]. 
Given that both Claim 1 of U.S. Patent No. 10,682,810 and Giller teach utilizing polymeric build material for three-dimensional printing, it would have been obvious to substitute the polymeric build material of Claim 1 of U.S. Patent No. 10,682,810 with the build material of Giller, a functionally equivalent polymeric build material. While GIller does not explicitly teach having a melt enthalpy ranging from greater than 5 J/g to about 177 J/g, given that the build material of Giller is a thermoplastic polyamide or polyurethane, identical to the instant build material, the build material of Giller would also have a melt enthalpy ranging from greater than 5 J/g to about 177 J/g. 

Tochimoto teaches when one thin powder layer is formed (FIG. 2: steps S4 to S6), first, the ink is jetted from the nozzle head 221 for ink in accordance with the color data generated in the step S2 (step S71), wherein the jetting of the ink is carried out selectively in accordance with the color to be imparted in the same manner as the jetting of the colored binders in the first embodiment. Tochimoto teaches subsequently, a colorless and transparent binder is jetted from the nozzle head 222 for binders in accordance with the configuration data (step S72) (Figure 2 and 3B and 3C). and Co 7, Ln 34-54).

Both Giller and Tochimoto teach applying fusing agents for a powder-based additive manufacturing process. It would have been obvious to substitute the undisclosed colored product of Giller with the product of Tochimoto comprising multiple different colors in a single layer. One of ordinary skill in the art would have been obvious to one of ordinary skill in the art to substitute the steps of applying a single fusing agent .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HANA C. PAGE
Examiner
Art Unit 1745


/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742